Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 1 of 18

EXHIBIT B
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 2 of 18

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), is entered into and made as of
February 24, 2015, by BLOCKCHAIN TECHNOLOGIES CORPORATION, a New York
corporation whose principal office is located at 55 Wall Street, Suite 708, New York City, New
York 10005 (hereinafter referred to as “Block”) and all its subsidiaries including but not limited
to those attached hereto as Exhibit A (the “BlockChain Subs”) (collectively the “Company”), to
RVH INC. (together with its permitted successors and assigns, the “Secured Party”).

 

WHEREAS, to induce the Secured Party to lend the Company monies pursuant to the
Secured Convertible Promissory Note (the “Note"), the Company hereby grants to the Secured
Party a first priority security interest in and to the Pledged Property described herein and
identified on Exhibit A & B hereto (collectively referred to as the “Pledged Property”) until the
satisfaction of the Obligations, as defined herein below; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1.
DEFINITIONS AND INTERPRETATIONS

Section 1.1. Recitals.

The above recitals are true and correct and are incorporated herein, in their entirety, by
this reference.

Section 1.2. Interpretations.

Nothing herein expressed or implied is intended or shall be construed to confer upon any
person other than the Secured Party any right, remedy or claim under or by reason hereof.

Section 1.3. Qbligations Secured.

The obligations secured hereby are any and all obligations of the Company now existing
or hereinafter incurred to the Secured Party, whether oral or written and whether arising before,
on or after the date hereof including, without limitation, those obligations of the Company to the
Secured Party under this Agreement and the Note and any other amounts now or hereafter owed
to the Secured Party by the Company hereunder or thereunder, in each case, voluntary or
involuntary. direct or indirect, absolute or contingent, liquidated or unliquidated, whether or not
jomtly owed with others and whether or not from time to time decreased or extinguished and
later deceased, created or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered directly or indirectly
from the Secured Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time (collectively, the
“Obligations”). )

HY
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 3 of 18

ARTICLE 2.

PLEDGED COLLATERAL, ADMINISTRATION OF COLLATERAL AND
TERMINATION OF SECURITY INTEREST

Section 2.1. Pledged Property.

(a) Company hereby pledges to the Secured Party, and creates in the Secured
Party for its benefit, a first priority security interest for such time until the Obligations are paid in
full, in and to all of the property of the Company including but not limited to as set forth in
Exhibit A & B attached hereto, whether presently owned or existing or hereafter acquired or
coming into existence, and all additions and accessions thereto and all substitutions and
replacements thereof (collectively, the “Pledged Property”).

The Pledged Property, and the products thereof and the proceeds of all such items are
hereinafter collectively referred to as the “Pledged Collateral.”

(b) Simultaneously with the execution and delivery of this Agreement, the
Company shall make, execute, acknowledge, file, record and deliver to the Secured Party any
documents reasonably requested by the Secured Party to perfect its first priority security interest
in the Pledged Property at the expense of the Company. Simultaneously with the execution and
delivery of this Agreement, the Company shall make, execute, acknowledge and deliver to the
Secured Party such documents and instruments, including, without limitation, financing
statements, assignments of patents, certificates, affidavits and forms as may, in the Secured
Party’s reasonable judgment, be necessary to effectuate, complete or perfect, or to continue and
preserve, the security interest of the Secured Party in the Pledged Property, and the Secured
Party shall hold such documents and instruments as secured party, subject to the terms and
conditions contained herein. The Company shall permit the Secured Party and its representatives
and agents the right to inspect the Pledged Collateral at any time and to make copies of records
pertaining to the Pledged Collateral as may be requested by the Secured Party from time to time.

Section 2.2. Rights: Interests: Etc.

(a) So long as no Event of Default (as hereinafter defined) shall have occurred
and be continuing:

() the Company shall be entitled to exercise any and all rights
pertaining to the Pledged Property or any part thereof for any purpose not inconsistent with the
terms hereof; and

(ii) the Company shall be entitled to receive and retain any and all
payments paid or made in respect of the Pledged Property.

(b) Upon the occurrence and during the continuance of an Event of Default:
Gi) All rights of the Company to exercise the rights which it would

otherwise be entitled to exercise pursuant to Section 2.2(a)(i) hereof and to receive payments
which it would otherwise be authorized to receive and retain pursuant to Section 2.2(a)a)) hereof

VE an
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 4 of 18

shall be suspended, and all such rights shall thereupon become vested in the Secured Party who
shall thereupon have the sole right to exercise such rights and to receive and hold as Pledged
Collateral such payments: provided, however, that if the Secured Party shall become entitled and
shall elect to exercise its right to realize on the Pledged Collateral pursuant to Article 5 hereof,
then all cash sums received by the Secured Party. or held by Company for the benefit of the
Secured Party and paid over pursuant to Section 2.2(b)(ii) hereof, shall be applied against any
outstanding Obligations; and

(ii) All interest, dividends, income and other payments and
distributions which are received by the Company contrary to the provisions of
Section 2.2(b)(i) hereof shall be received in trust for the benefit of the Secured Party, shall be
segregated from other property of the Company and shall be forthwith paid over to the Secured
Party.

The Secured Party in its sole discretion shall be authorized to sell any or all of the Pledged
Property at public or private sale in order to recoup the entire outstanding principal plus accrued
interest owed pursuant to the Note as described herein, subject to Section 5.1(a).

The Company shall, upon receipt by it of any revenue, income or other sums, whether
payable pursuant to the Note or otherwise, or of any check, drafi, note, trade acceptance or other
instrument evidencing an obligation to pay such sum, hold the same in trust for the Secured Party
and shall forthwith endorse and transfer any such sums or instrument, or both, to the Secured Party
for application to the satisfaction of the Obligations.

(iii) An “Event of Default” as defined herein shall have the meanings
ascribed to such term in the Note or in any other agreement between the Company and the
Secured Party or its affiliates. If there is any discrepancy between the meanings ascribed to such
term in the Note or in any other such agreement, the term as defined in the Note shall prevail. If
there is a discrepancy between the meaning as defined in this Agreement and another agreement,
the term as defined herein shall prevail.

ARTICLE 3.
ATTORNEY-IN-FACT; PERFORMANCE

Section 3.1. Secured Party Appointed Attorney-In-Fact.

Upon the occurrence of an Event of Default, the Company hereby appoints the Secured
Party as its attorney-in-fact, with full authority in the place and stead of the Company and in the
name of the Company or otherwise, from time to time in the Secured Party’s discretion to take
any action and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement, including, without limitation, to receive
and collect all instruments made payable to the Company representing any payments in respect
of the Pledged Collateral or any part thereof and to give full discharge for the same. The Secured
Party may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize
on the Pledged Property as and when the Secured Party may determine. To facilitate collection,
the Secured Party may notify account debtors and obligors on any Pledged Property or Pledged
Collateral to make payments directly to the Secured Party.

QE &Y
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 5 of 18

Section 3.2. Secured Party May Perform.

If the Company fails to perform any agreement contained herein, the Secured Party, at its
option, may itself perform, or cause performance of, such agreement, and the expenses of the
Secured Party incurred in connection therewith shall be included in the Obligations secured
hereby and payable by the Company under Section 8.3.

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

Section 4.1. Authorization: Enforceability.

Each of the parties hereto represents and warrants that it has taken all action necessary to
authorize the execution, delivery and performance of this Agreement and the transactions
contemplated hereby; and upon execution and delivery, this Agreement shall constitute a valid
and binding obligation of the respective party, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

Section 4.2. Ownership of Pledged Property.

The Company warrants and represents that it is the legal and beneficial owner of the
Pledged Property free and clear of any lien, security interest, option or other charge or
encumbrance except for the security interest created by this Agreement. The execution, delivery
and performance of this Agreement does not conflict with or cause a breach or default, or an
event that with or without the passage of time or notice, shall constitute a breach or default,
under any agreement to which the Company is a party or by which the Company is bound. No
consent is required for the Company to enter into and perform its obligations hereunder.

ARTICLE 5.
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

Section 5.1. Default and Remedies.

(a) If an Event of Default occurs, then in each such case the Obligations shall
be due and payable immediately.

(b) Upon the occurrence of an Event of Default, the Secured Party shall:
(i) be entitled to receive all distributions with respect to the Pledged Collateral, (ii) to cause the
Pledged Property to be transferred into the name of the Secured Party or its nominee, (iii) to
dispose of the Pledged Property, and (iv) to realize upon any and all rights in the Pledged
Property then held by the Secured Party.

(c) Upon an Event of Default, if the Secured Party elects to maintain the

current management of the Company, which election shall be in its sole and absolute discretion,
the current managers of the Company shall continue to manage and operate the business of the

Ye ®v
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 6 of 18

os

Company without payment of a management fee or any other form of compensation until the
Note and any other amounts due to the Secured Party are paid in full.

Section 5.2. Method of Realizing Upon the Pledged Property: Other Remedies.

Upon the occurrence of an Event of Default, in addition to any rights and remedies
available at law or in equity, the following provisions shall govern the Secured Party’s right to
realize upon the Pledged Property:

(a) Any item of the Pledged Property may be sold for cash or other value in
any number of lots at brokers board, public auction or private sale and may be sold without
demand, advertisement or notice (except that the Secured Party shall give the Company
ten (10) days’ prior written notice of the time and place or of the time after which a private sale
may be made (the “Sale Notice”)), which notice period shall in any event is hereby agreed to be
commercially reasonable, all of which are expressly waived. At any sale or sales of the Pledged
Property, the Secured Party may at its sole option bid its total amount then owed in whole or any
part for and purchase the whole or any part of the Pledged Property and, upon compliance with
the terms of such sale, may hold, exploit and dispose of the same without further accountability
to the Company. The Company will execute and deliver, or cause to be executed and delivered,
such instruments. documents, assignments, waivers, certificates, and affidavits and supply or
cause to be supplied such further information and take such further action as the Secured Party
reasonably shall require in connection with any such sale. All amounts that are owed to the
Secured Party after deducting any amounts used by the Secured Party to purchase any of the
Pledged Property shall remain due and payable under all the same terms and conditions as stated
herein, the Note or any other agreement between the Company and the Secured Party or its
affiliates.

(b) Any cash being held by the Secured Party as Pledged Collateral and all
cash proceeds received by the Secured Party in respect of, sale of, collection from, or other
realization upon all or any part of the Pledged Collateral shall be applied as follows:

) to the payment of all amounts due the Secured Party for the
expenses reimbursable to it hereunder or owed to it pursuant to Section 8.3 hereof;

(ii) to the payment of the Obligations then due and unpaid.

(ii) the balance, if any, to the person or persons entitled thereto,
including, without limitation, the Company.

(c) In addition to all of the rights and remedies which the Secured Party may
have pursuant to this Agreement, the Secured Party shall have all of the rights and remedies
provided by law, including, without limitation, those under the Uniform Commercial Code.

(i) If the Company fails to pay such amounts due upon the occurrence
of an Event of Default which is continuing, then the Secured Party may institute a judicial
proceeding for the collection of the sums so due and unpaid, may prosecute such proceeding to
judgment or final decree and may enforce the same against the Company and collect the monies

YX RY

at
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 7 of 18

adjudged or decreed to be payable in the manner provided by law out of the property of
Company, wherever situated.

(1) | The Company agrees that it shall be liable for any reasonable fees,
expenses and costs incurred by the Secured Party in connection with enforcement, collection and
preservation of the Pledged Collateral and this Agreement, including, without limitation,
reasonable legal fees and expenses, and such amounts shall be deemed included as Obligations
secured hereby and payable as set forth in Section 8.3 hereof.

Section 5.3. Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial proceeding relating to the
Company or the property of the Company or of such other obligor or its creditors, the Secured
Party (irrespective of whether the Obligations shall then be due and payable as therein expressed
or by declaration or otherwise and irrespective of whether the Secured Party shall have made any
demand on the Company for the payment of the Obligations), shall be entitled and empowered,
by intervention in such proceeding or otherwise:

) to file a proof of claim for the whole amount of the Obligations
and to file such other papers or documents as may be necessary or advisable in order to have the
claims of the Secured Party (including any claim for the reasonable legal fees and expenses and
other expenses paid or incurred by the Secured Party permitted hereunder and of the Secured
Party allowed in such judicial proceeding), and

(11) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial proceeding is hereby
authorized by the Secured Party to make such payments to the Secured Party and, in the event
that the Secured Party shall consent to the making of such payments directed to the Secured
Party, to pay to the Secured Party any amounts for expenses due it hereunder.

Section 5.4. Duties Regarding Pledged Collateral.

The Secured Party shall have no duty as to the collection or protection of the Pledged
Property or any income thereon or as to the preservation of any rights pertaining thereto, beyond
the safe custody and reasonable care of any of the Pledged Property actually in the Secured
Party’s possession.

ARTICLE 6.
AFFIRMATIVE COVENANTS

The Company covenants and agrees that, from the date hereof and until the Obligations
have been fully paid and satisfied, unless the Secured Party shall consent otherwise in writing (as
provided in Section 8.4 hereof):
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 8 of 18

se

Section 6.1. Existence, Properties, Etc.

(a) The Company shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably necessary (i) to maintain
Company’s due organization, valid existence and good standing under the laws of its state of
incorporation, and (ii) to preserve and keep in full force and effect all qualifications, licenses and
registrations in those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below), and (b) the Company shall not do, or cause to be done, any act
impairing the Company's corporate power or authority (i) to carry on the Company’s business as
now conducted, and (ii) to execute or deliver this Agreement or any other document delivered in
connection herewith, including, without limitation, any UCC-1 Financing Statements required by
the Secured Party (which other loan instruments collectively shall be referred to as the “Loan
Instruments”) to which it is or will be a party, or perform any of its obligations hereunder or
thereunder. For purpose of this Agreement, the term “Material Adverse Effect” shall mean any
material and adverse effect as determined by Secured Party in its reasonable discretion, whether
individually or in the aggregate, upon (a) the Company’s assets, business, operations, properties
or condition, financial or otherwise; (b) the Company’s ability to make payment as and when due
of all or any part of the Obligations; or (c) the Pledged Property.

Section 6.2. Maintenance of Books and Records: Inspection.

The Company shall maintain its books, accounts and records in accordance with
generally accepted accounting principles consistently applied, and permit the Secured Party, its
officers and employees and any professionals designated by the Secured Party in writing, at any
time to visit and inspect any of its properties, corporate books and financial records, and to
discuss its accounts, affairs and finances with any employee, officer or director thereof.

Section 6.3. Maintenance and Insurance.

(a) The Company shall maintain or cause to be maintained, at its own
expense, all of its assets and properties in good working order and condition, subject to ordinary
wear and tear, making all necessary repairs thereto and renewals and replacements thereof.

(b) The Company shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which the Company
deems reasonably necessary to the Company’s business, (i) adequate to insure all assets and
properties of the Company, which assets and properties are of a character usually insured by
persons engaged in the same or similar business against loss or damage resulting from fire or
other risks included in an extended coverage policy; (ii) against public liability and other tort
claims that may be incurred by the Company; (iii) as may be required by this Agreement or
applicable law and (iv) as may be reasonably requested by Secured Party, all with adequate.
financially sound and reputable insurers. The Company shall cause such insurance policy to
name the Secured Party as a named insured.

7 ‘ KY
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 9 of 18

Section 6.4. Contracts and Other Collateral.

The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged Property to which
the Company is now or hereafter will be party on a timely basis and in the manner therein
required, including, without limitation, this Agreement.

Section 6.5. Defense of Collateral, Etc.

The Company shall defend and enforce its right, title and interest in and to any part of:
(a) the Pledged Property; and (b) if not included within the Pledged Property, those assets and
properties whose loss could have a Material Adverse Effect, the Company shall defend the
Secured Party’s right, title and interest in and to each and every part of the Pledged Property,
each against all manner of claims and demands on a timely basis to the full extent permitted by
applicable law.

Section 6.6. Payment of Debts, Taxes. Etc.

The Company shall pay, or cause to be paid, all of its indebtedness and other liabilities
and perform, or cause to be performed, all of its obligations in accordance with the respective
terms thereof, and pay and discharge, or cause to be paid or discharged, all taxes, assessments
and other governmental charges and levies imposed upon it, upon any of its assets and properties
on or before the last day on which the same may be paid without penalty, as well as pay all other
lawful claims (whether for services, labor, materials, supplies or otherwise) as and when due.

Section 6.7. Taxes and Assessments: Tax Indemnity.

The Company shall (a) file all tax returns and appropriate schedules thereto that are
required to be filed under applicable law, prior to the date of delinquency, (b) pay and discharge
all taxes, assessments and governmental charges or levies imposed upon the Company, upon its
income and profits or upon any properties belonging to it, prior to the date on which penalties
attach thereto, and (c) pay all taxes, assessments and governmental charges or levies that, if
unpaid, might become a lien or charge upon any of its properties; provided, however, that the
Company in good faith may contest any such tax, assessment, governmental charge or levy
described in the foregoing clauses (b) and (c) so long as appropriate reserves are maintained with
respect thereto.

Section 6.8. Compliance with Law and Other Agreements.

The Company shall maintain its business operations and property in good working order
and in compliance with (a) all applicable federal, state and local laws, regulations and ordinances
governing such business operations and the use and ownership of such property, and (b) all
agreements, licenses, franchises, indentures and mortgages to which the Company is a party or
by which the Company or any of its properties is bound. Without limiting the foregoing, the
Company shall pay all of its indebtedness promptly in accordance with the terms thereof.

. ip Qn
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 10 of 18

Section 6.9. Notice of Default.

The Company shall give written notice to the Secured Party of the occurrence of any
default or Event of Default under this Agreement, the Note or any other agreement of Company
immediately upon the occurrence thereof.

ARTICLE 7.
NEGATIVE COVENANTS

The Company covenants and agrees that, from the date hereof until the Obligations have
been fully paid and satisfied, the Company shall not, unless the Secured Party shall consent
otherwise in writing:

Section 7.1. Liens and Encumbrances.

The Company shall not directly or indirectly make, create, incur, assume or permit to
exist any assignment, transfer, pledge, mortgage, security interest or other lien or encumbrance
of any nature in, to or against any part of the Pledged Property or of the Company’s equity, or
offer or agree to do so, or own or acquire or agree to acquire any asset or property of any
character subject to any of the foregoing encumbrances (including any conditional sale contract
or other title retention agreement). or assign, pledge or in any way transfer or encumber its right
to receive any income or other distribution or proceeds from any part of the Pledged Property or
the Company’s equity; or enter into any sale-leaseback financing respecting any part of the
Pledged Property as lessee, or cause or assist the inception or continuation of any of the
foregoing.

Section 7.1. Conduct of Business.

The Company will continue to engage, in an efficient and economical manner, in a
business of the same general type as conducted by it on the date of this Agreement.

Section 7.2. Places of Business.

The location of the Company’s chief place of business is 55 Wall Street, Suite 708, New
York, NY 10005. The Company shall not change the location of its chief place of business, chief
executive office or any place of business disclosed to the Secured Party or move any of the
Pledged Property from its current location without fifteen (15) days prior written notice to the
Secured Party in each instance.

Section 7.3. Subsidiaries.

The Company will not directly or indirectly create any new subsidiary or enter into any
partnership, limited liability company or joint venture agreement other than in the course of its

ordinary business.
: ib \\
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 11 of 18

ARTICLE 8.
MISCELLANEOUS

Section 8.1. Notices.

All notices, requests, claims, demands and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given if delivered in
person against written receipt, by facsimile transmission, overnight courier prepaid, or mailed by
prepaid first class registered or certified mail, postage prepaid, return receipt requested to the
respective parties at the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section):

G) Ifto the Company:

A BlockChain Technologies Corporation
——~ SS Wall Street — Suite 708
New York, New York 10005
Telecopy: 212-475-9132

(i) If to the Holder:

RVH Inc.

PO Box 403303

Miami Beach, FL 33140
Telecopy: 212-787-9268

with a copy (which shall not constitute notice) to:

David Lubin & Associates, PLLC
108 S. Franklin Avenue

Suite 10

Valley Stream, NY 11580
Telecopy: 516-887-8250

Attn: David Lubin, Esq.

All such notices, requests and other communications will (i) if delivered personally to the
address as provided in this Section, be deemed given upon delivery, (ii) if delivered by facsimile
transmission to the facsimile number as provided in this Section, be deemed given upon
transmission, (iil) if delivered by overnight courier to the address as provided in this Section, be
deemed given on the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described above to the address
provided in this Section, be deemed given on the earlier of the third business day following
mailing or upon receipt.

1 RY
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 12 of 18

Section 8.2. Severability.

 

If any provision of this Agreement shall be held invalid or unenforceable, such invalidity
or unenforceability shall attach only to such provision and shall not in any manner affect or
render invalid or unenforceable any other severable provision of this Agreement, and this
Agreement shall be carried out as if any such invalid or unenforceable provision were not
contained herein.

Section 8.3. Expenses.

In the event of an Event of Default, the Company will pay to the Secured Party the
amount of any and all reasonable expenses, including the fees and expenses of its counsel, which
the Secured Party may incur in connection with: (i) the custody or preservation of, or the sale,
collection from, or other realization upon, any of the Pledged Property; (ii) the exercise or
enforcement of any of the rights of the Secured Party hereunder or (iii) the failure by the
Company to perform or observe any of the provisions hereof. Any such payments shall be made
immediately upon delivery by the Secured Party of notice thereof.

Section 8.4. Waivers. Amendments. Etc.

The Secured Party’s delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not waiver, affect,
or diminish any right of the Secured Party under this Agreement to demand strict compliance and
performance herewith. Any waiver by the Secured Party of any Event of Default shall not waive
or affect any other Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings, agreements and covenants
of the Company contained in this Agreement, and no Event of Default, shall be deemed to have
been waived by the Secured Party, nor may this Agreement be amended, changed or modified,
unless such waiver, amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the Secured Party. No
course of dealing between the Company and the Secured Party, nor any failure to exercise nor
any delay in exercising on the party of the Secured Party, any right, power or privilege hereunder
or under the Note shall operate as a waiver; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 8.5. Continuing Security Interest.

This Agreement shall create a continuing first priority lien and security interest in the
Pledged Property and shall: (ij) remain in full force and effect until payment in full of the
Obligations; and (ii) be binding upon the Company and its successors and assigns and (iii) inure
to the benefit of the Secured Party and its successors and assigns. Upon the payment or
satisfaction in full of the Obligations, (i) the Company shall be entitled to the return, at its
expense, of such of the Pledged Property as shall not have been sold in accordance with
Section 5.2 hereof or otherwise applied pursuant to the terms hereof and (ii) at the request and
expense of the Campany, the Secured Party shall execute any documents reasonably requested
by the Company evidencing release of its security interest in the Pledged Property. All of the

11 / Q\\
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 13 of 18

rights and remedies of the Secured Party with respect to the Collateral, whether established
hereby or by the Note or any other agreements, instruments or documents or by law shall be
cumulative and may be exercised singly or concurrently.

Section 8.6. Independent Representation.

Each party hereto acknowledges and agrees that it has received or has had the opportunity to
receive independent legal counsel of its own choice and that it has been sufficiently apprised of
its rights and responsibilities with regard to the substance of this Agreement. This Agreement
shall be construed to effectuate the mutual intent of the parties. The parties and their counsel
have cooperated in the drafting and preparation of this Agreement and the Note, and this
Agreement therefore shall not be construed against any party by virtue of its role as the drafter
thereof. No drafis of this Agreement shall be offered by any party, nor shall any draft be
admissible in any proceeding, to explain or construe this Agreement.

Section 8.7. Applicable Law: Jurisdiction.

This Agreement shall be deemed to be made under and shall be construed in accordance
with the laws of the State of New York without giving effect to the principals of conflict of laws
thereof. Each of the parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of the courts sitting in New York, and any appellate court from
any thereof, in respect of any action, suit or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any such action, suit
or proceeding may be heard and determined in such courts. Each of the parties hereto agrees that
a final judgment in any such action, suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided by law. Each of
the parties hereto irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the laying of venue of any
action, suit or proceeding arising out of or relating to this Agreement, or in any court referred to
above. Each of the parties further hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action, suit proceeding in
any such court and waives any other right to which it may be entitled on account of its place of
residence or domicile. THE COMPANY IRREVOCABLY WAIVES ANY AND ALL RIGHT
THE COMPANY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE COMPANY
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

Section 8.8. Entire Agreement.

This Agreement constitutes the entire agreement among the parties and supersedes any
prior agreement or understanding among them with respect to the subject matter hereof.

° MS ®\
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 14 of 18

Section 8.9. Counterparts.

This Agreement may be executed in multiple counterparts and by facsimile, each of
which shall be an original, but all of which shall be deemed to constitute on instrument.

[Remainder of Page Intentionally Omitted, Signature Pages to Follow]

bene
Lad
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 15 of 18

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this Security Agreement as of the date first written above.

BLOCKCHAIN TECHNOLOGIES CORPORATION

   

 

[Sianos (AES teal —

Title: Mentent

RVH INC.

, AO) x

Name: Robert Herskowitz

 

Title: President

14
1)

Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 16 of 18

Exhibit A
Subsidiaries
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 17 of 18

Exhibit B
DEFINITION OF PLEDGED PROPERTY

For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably hereby grants
to the Secured Party a continuing first priority security interest in and to, and lien upon, all the
assets of the Company, which is now owned or hereafter acquired, including without limitation,
the following:

(a) all cash, negotiable instruments, escrow funds, bank accounts, contract
rights, prepaid expenses and claims;

(b) all goods of the Company, including, without limitation, machinery,
equipment, computer, furniture, furnishings, fixtures, signs. lights, tools, parts, supplies and
motor vehicles of every kind and description, now or hereafter owned by the Company or in
which the Company may have or may hereafter acquire any interest, and all replacements,
additions, accessions, substitutions and proceeds thereof, arising from the sale or disposition
thereof, and where applicable, the proceeds of insurance and of any tort claims involving any of
the foregoing:

(c) all inventory of the Company, including, but not limited to, all goods,
wares, merchandise, parts, supplies, finished products, other tangible personal property,
including such inventory as is temporarily out of Company's custody or possession and
including any returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing;

(d) all contract rights and general intangibles of the Company. goodwill,
leasehold interests, partnership or joint venture interests, deposit accounts whether now owned or
hereafter created;

(e) all documents, warehouse receipts, instruments and chattel paper of the
Company whether now owned or hereafter created, including without limitation all files, records,
books of account, business papers and computer programs;

(f) all accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Company (herein collectively referred to as
“Accounts”), together with the proceeds thereof, all goods represented by such Accounts and all
such goods that may be returned by the Company’s customers, and all proceeds of any insurance
thereon, and all guarantees, securities and liens which the Company may hold for the payment of
any such Accounts including, without limitation, all rights of stoppage in transit, replevin and
reclamation and as an unpaid vendor and/or lienor, all of which the Company represents and
warrants will be bona fide and existing obligations of its respective customers, arising out of the
sale of goods by the Company in the ordinary course of business;

(g) to the extent assignable, all of the Company’s rights under all present and
future authorizations, permits, licenses and franchises issued or granted in connection with the
operations of any of its facilities;

(h) (i) invention registrations, (ii) patents (including but not limited to design
patents), patent registrations and patent applications (including all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations) and all improvements to the

" WA AX
Case 1:18-cv-09352-SN Document 1-2 Filed 10/12/18 Page 18 of 18

inventions disclosed in each such registration, patent or application, (iii) trademarks, trademark
rights, business identifiers, service marks, trade dress, logos, trade names, brand names and
corporate names (and any deviations thereof), whether or not registered, including but not
limited to all common law rights, and registrations and applications for registration thereof,
including, but not limited to, all marks registered in any trademark offices throughout the world,
(iv) registered and unregistered copyrights in both published works and unpublished works
(including but not limited to copyrights on designs) and registrations and applications for
registration thereof, (v) computer software, including, without limitation, source code, operating
systems and specifications, data, data bases, files, documentation and other materials related
thereto, data and documentation, (vi) all know-how, trade secrets and confidential or proprietary,
technical and business information (including but not limited to ideas, pricing information, client
lists and other data, formulas, compositions, inventions, and conceptions of inventions whether
patentable or unpatentable and whether or not reduced to practice), (vii) whether or not
confidential, technology (including know-how and show-how), production processes and
techniques, research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial. marketing and business data, pricing
and cost information, business and marketing plans and customer and supplier lists and
information, (viii) all goodwill associated therewith accruing from the dates of first use thereof,
and all rights associated with the foregoing, and (ix) all contracts or agreements granting any
right, title, license or privilege under the intellectual property rights of any third party; and

(i) all products and proceeds (including, without limitation, insurance
proceeds) from the above-described Pledged Property.
